KLEINSCHMIDT, Presiding Judge,
concurring in part and dissenting in part:
I agree with everything in the majority opinion except the conclusion that the plaintiff’s position was so clearly untenable that it would be an abuse of discretion to deny attorney’s fees to the defendants if the judge’s only reason for doing so was because he thought the plaintiff’s claim had arguable merit. I would remand for further consideration of the defendant’s claim for fees and permit the trial court to deny fees if it felt that plaintiff’s legal position was colorable enough to justify a denial.